—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion by denying plaintiff a continuance to respond to the motion for summary judgment of defendant Mettler-Toledo, Inc. Plaintiff failed to demonstrate good cause for a continuance (see, Henderson v Stilwell, 116 AD2d 861, 862, Iv denied 68 NY2d 606; Wallin v Wallin, 34 AD2d 870; Hubbell Elec, v State of New York, 153 Mise 2d 810, 813-814). (Appeal from Order of Supreme Court, Onondaga County, Stone, J.—Summary Judgment.) Present—Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.